Citation Nr: 0637653	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine.  

2.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 40 
percent for varicose veins, left lower extremity.  

5.  Entitlement to a disability rating in excess of 40 
percent for varicose veins, right lower extremity.  

6.  Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946, and from January 1951 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a 40 percent rating for his 
degenerative joint disease of the lumbosacral spine, and 
separate ratings of 20 percent for varicose veins of the 
lower extremities, and denied entitlement to special monthly 
compensation based on the need for aid and attendance and/or 
being housebound.  

The veteran appealed and, in August 2001, the Board remanded 
the case for additional development.  

In an October 2002 rating decision, the RO awarded the 
veteran increased ratings of 40 percent, effective April 5, 
2002, for his varicose veins of the lower extremities.  In 
its November 2004 remand, the Board noted that because there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Accordingly, the increased rating 
issue remained in appellate status.  Further, because these 
awards were made effective only from April 5, 2002, the Board 
found that it had to consider whether increased ratings prior 
to that date were warranted.  As a result, the Board restated 
the issues to include entitlement to disability ratings in 
excess of 20 percent for varicose veins of the left and right 
lower extremities, for the period prior to April 5, 2002.  
The RO subsequently made the 40 percent ratings for each leg 
effective to June 1, 1999, a year before the claim was 
received.  That is the earliest effective date which can be 
assigned under the law and regulations.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).  
Consequently, the issues of entitlement to disability ratings 
in excess of 20 percent for varicose veins of the left and 
right lower extremities, for the period prior to April 5, 
2002, are no longer in dispute.  The Board finds that the 
issues are most accurately stated as entitlement to 
disability ratings in excess of 40 percent for varicose 
veins, of each lower extremity.  

Effective September 23, 2002, the neurologic manifestations 
of a service-connected intervertebral disc syndrome are to be 
separately rated.  The November 2004 Board remand 
specifically asked the examiner to list the neurologic 
deficits associated with the service-connected back disorder 
and the examiner did list his neurologic findings.  In 
consequence, the Board has added issues to reflect 
consideration of the neurologic deficits.  

In November 2004, the Board remanded the case for examination 
of the veteran and medical opinions.  Except for one issue, 
the requested and necessary development has been completed 
and the Board proceeds with its review of the appeal.  

The issue of entitlement to special monthly compensation for 
aid and attendance or at the housebound rate is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the 
lumbar spine is manifested by a severe limitation of motion 
with forward flexion to 17 degrees.  There is no ankylosis.  
The findings do not approximate a pronounced intervertebral 
disc syndrome.  The veteran does not have characteristic pain 
or other neurological findings appropriate to a pronounced 
level of intervertebral disc syndrome.  Muscle spasm is not 
demonstrable.  Ankle jerk reflexes are present.  

2.  The veteran's peripheral neuropathy of the left lower 
extremity is mild, and no more than mild.  

3.  The veteran's peripheral neuropathy of the right lower 
extremity is mild, and no more than mild.  

4.  The veteran's varicose veins of the left lower extremity 
are manifested by persistent edema and stasis pigmentation, 
with intermittent ulceration.  There is no  persistent 
ulceration or massive board-like edema with constant pain at 
rest.  

5.  The veteran's varicose veins of the right lower extremity 
are manifested by persistent edema and stasis pigmentation, 
with intermittent ulceration.  There is no  persistent 
ulceration or massive board-like edema with constant pain at 
rest.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
service-connected degenerative joint disease of the lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
5237, 5242, 5243 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

2.  The criteria for a 10 percent rating, and no more, for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14 § 4.124a, Codes 8520, 8620, 
8720 (2006).  

3.  The criteria for a 10 percent rating, and no more, for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14 § 4.124a, Codes 8520, 8620, 
8720 (2006).  

4.  The criteria for a rating in excess of 40 percent for the 
service-connected varicose veins, left lower extremity, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, Diagnostic Code 
7120 (2006).  

5.  The criteria for a rating in excess of 40 percent for the 
service-connected varicose veins, right lower extremity, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, Diagnostic Code 
7120 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003 and December 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased ratings and special 
monthly compensation; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
at that time to submit any evidence in his possession that 
pertained to his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in July 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

The Board has considered the notification requirements 
discussed by the Court of Appeals for Veterans Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran was notified in compliance with the Court's 
holdings, in the July 2006 supplemental statement of the 
case.  Moreover, the veteran has been notified of the 
evidence required for higher ratings.  As to the claims 
denied herein, effective date considerations are rendered 
moot.  For the claims being granted, the RO will have a 
further opportunity to notify the veteran of effective date 
considerations when it effectuates the awards.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  The conditions addressed have 
not significantly changed and uniform ratings are appropriate 
in this case. 


A Rating in Excess of 40 Percent for 
Degenerative Joint Disease of the Lumbar Spine.

In an August 2000 rating decision, the RO granted a 40 
percent rating for degenerative joint disease of the lumbar 
spine.  The rating criteria provide that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  38 C.F.R. Part 4, Code 
5003 (2006).  

The rating criteria in effect prior to September 26, 2003, 
provided a maximum rating of 40 percent for a limitation of 
lumbar spine motion, and that was for a severe limitation of 
motion.  38 C.F.R. Part 4, Code 5292 (2003).  A 50 percent 
rating could have been assigned for ankylosis or bony 
fixation of the spine, in an unfavorable position, but the 
X-ray studies in this case, most recently in January 2005, 
clearly establish that the veteran does not have any form of 
ankylosis.  38 C.F.R. Part 4, Code 5289 (2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling.  The next higher 
rating, 50 percent, requires unfavorable ankylosis of the 
entire thoracolumbar spine.  The next rating is 100 percent 
and requires unfavorable ankylosis of the entire spine.  As 
noted above, there is no competent medical evidence of 
ankylosis, so there is no evidence to support a rating in 
excess of 40 percent.  

The Board notes that the evidence includes VA and private 
clinical notes, which have been considered; however, since 
they do not provide adequate measurement of the limitation of 
spine motion, they will not be set forth in detail.  The July 
2000 VA spine examination reported that the veteran had a 
limited and painful range of motion in all directions of the 
back, without providing measurements.  An April 2002 
examination report stated that the veteran was not able to do 
range of motion tests because of his unsteady legs.  An April 
2003 VA clinical note shows forward bending to 20 degrees, 
backward bending to 4 degrees, lateral bending of 14 degrees 
to the left and 8 degrees to the right, and rotation of 8 
degrees to the left and 13 degrees to the right.  

On the January 2005 VA examination, the veteran was noted to 
be very unstable.  He required a cane and care giver 
assistance to balance during measurement.  The range of back 
motion was measured in accordance with 38 C.F.R. §§ 4.40 and 
4.45, as discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Forward bending was to 17 degrees with pain at the 
end range.  Backward bending was to 12 degrees with pain at 
the end range.  Lateral rotation was 12 degrees to the left 
and 5 degrees to the right with pain at the end range.  
Rotation was 10 degrees to the left and 8 degrees to the 
right.  These motions are consistent with both old and new 
criteria for a 40 percent rating based on a severe limitation 
of motion and forward flexion of 30 degrees or less.  
However, these motions show that the veteran does not have 
the ankylosis required for a higher evaluation under either 
old or new rating criteria.  

In light of the diagnosis of degenerative disc disease on the 
January 2005 VA examination, the Board has considered rating 
the service connection back disability as an intervertebral 
disc syndrome.  Prior to September 23, 2002, an 
intervertebral disc syndrome, was rated as 40 percent 
disabling if it was severe with recurring attacks and 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (2002).  
The Board notes that the January 2005 diagnosis concluded 
with the doctor's opinion that the degenerative disc disease 
was severe, which would put it within the criteria for a 40 
percent rating.  Because this rating code included limitation 
of motion, it would be an alternative to ratings based on 
limitation of motion and would not be in addition to those 
ratings.  38 C.F.R. § 4.14 (2006); see also Johnson v. Brown, 
9 Vet. App. 7 (1996); VAOPGCPREC 36-97 (Dec. 12, 1997).  

The next higher rating, and the highest rating assignable 
under diagnostic code 5293, was 60 percent which required a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  The examinations have shown a level of 
sciatic neuropathy that is consistent with a severe disc 
disorder rated at 40 percent and that does not approximate 
symptoms compatible with a pronounced disability.  38 C.F.R. 
§ 4.7.  Specifically, there is no competent medical evidence 
of the absence of the ankle jerk reflex, one of the deep 
tendon reflexes.  Rather, the medical reports show the deep 
tendon reflexes to be present but decreased consistent with 
the 40 percent rating.  Muscle spasm has not been 
demonstrated.  There have been other neurologic findings 
consistent with a severe disability ratable at 40 percent, 
but the reports and clinical records do not reflect other 
neurological findings consistent with a pronounced disability 
ratable at 60 percent.  

On the July 2000 VA examination, the examiner was unable to 
elicit strong deep tendon reflexes in the lower legs.  This 
would contraindicate an absence of the response.  The 
examiner reported that no spasm was noted.  Also, there was 
no indication of other neurological findings appropriate to 
site of diseased disc.  On the April 2002 examination, 
reflexes were depressed, but not absent, and, again, there 
was no indication of spasm or other neurological findings 
appropriate to site of diseased disc.  On the March 2003 VA 
examination, the deep tendon reflex at the patella was 
depressed approximately 1+ and there was decreased sensation 
in the foot.  There was no indication of spasm or other 
neurological findings appropriate to site of diseased disc.  
The report of the January 2005 VA examination, shows strength 
in the lower extremities was approximately 2/5.  The veteran 
was unsteady in attempting to stand and walk.  Deep tendon 
reflexes were 1+, bilaterally.  His feet had decreased 
sensation.  There was no indication of spasm or other 
neurological findings consistent with a pronounced level of 
disability.  

Also, effective September 23, 2002, it became possible to 
rate an intervertebral disc syndrome on the basis of 
incapacitating episodes.  For the purpose of these rating 
criteria, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, it appears that all 
available records have been obtained, including treatment 
notes, and there is no indication that a physician has ever 
prescribed bed rest for the veteran's disc disease.  Thus, 
the disability cannot be rated on the basis of incapacitating 
episodes.  67 Fed. Reg. 54349 (Aug. 22, 2002), codified at 
38 C.F.R. Part 4, § 4.71a, Code 5293, Note (1) (2003), and 
subsequently codified at 38 C.F.R. Part 4, § 4.71a, Code 
5243, Note (1) (2006).  

Conclusion

The medical records and reports provide the most probative 
evidence as to the extent of the service-connected back 
disability and whether it approximates the criteria for a 
higher rating.  In this case, these reports and records 
support the determination that the veteran has a severe 
limitation of motion that warrants a 40 percent rating.  The 
competent medical evidence is against the presence of 
ankylosis which would warrant a higher evaluation.  The 
competent medical evidence is also against the presence of a 
pronounced level of intervertebral disc syndrome, which would 
warrant a higher rating under the criteria in effect prior to 
September 26, 2003.  The medical records and reports form a 
preponderance of evidence against the claim for a higher 
rating for the service-connected degenerative joint disease 
of the lumbar spine.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Initial Compensable Disability Ratings for 
Peripheral Neuropathy of the Left and Right Lower Extremities

Effective September 23, 2002, the formula for rating 
intervertebral disc syndrome was changed to rate the 
disability on its chronic orthopedic and neurologic 
manifestations, separately.  67 Fed. Reg. 54349 (Aug. 22, 
2002), codified at 38 C.F.R. Part 4, § 4.71a, Code 5293 
(2003) and subsequently codified at 38 C.F.R. Part 4, 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2006).  As noted above, a 40 percent 
rating has appropriately been assigned for the orthopedic 
manifestations.  

The record shows that the veteran has had peripheral 
neuropathy for quite some time and some clinical notes carry 
diagnoses of diabetic neuropathy.  Diabetes mellitus is not 
service-connected, so any diabetic neuropathy would not be 
compensable.  However, the veteran's varicose veins and 
lumbar spine disability are service-connected, so any 
neuropathy related to those conditions needs to be evaluated.  
In its November 2004 remand, the Board asked the VA examiner 
to identify any disability, neurologic or otherwise, 
resulting from the service-connected back disability.  In the 
January 2005 examination report, the examiner did identify 
neurologic manifestations.  While the examiner did not 
clearly link them to the service-connected disability, it 
appears that he was responding to the Board remand, so for 
the purposes of this decision, the Board will assume the 
listed neurologic manifestations represent the neurologic 
manifestations of the service-connected back disorder.  

Incomplete paralysis of the sciatic nerve will be rated as 10 
percent disabling where mild, 20 percent disabling where 
moderate, and 40 percent disabling where moderately severe.  
Severe incomplete paralysis with marked muscular atrophy will 
be rated as 60 percent disabling.  The next higher rating, 80 
percent requires complete paralysis of the sciatic nerve, 
where the foot dangles and drops, with no active movement 
possible of the muscles below the knee, flexion of the knee 
weakened (or very rarely) lost.  38 C.F.R. § 4.124a, Code 
8520 (2006).  Neuritis and neuralgia will be rated on the 
same basis.  38 C.F.R. Part 4, Codes 8620, 8720 (2006).  

On the July 2000 VA examination, the examiner was unable to 
elicit strong deep tendon reflexes in the lower legs.  On the 
April 2002 VA examination, the veteran's reflexes were noted 
to be depressed and he had glove and stocking anesthesia, as 
well as a markedly unsteady gait.  The neurological portion 
of the March 2003 VA examination disclosed patella reflexes 
to be 1+ and the veteran had a markedly unsteady gait.  
Decreased sensation was noted in the foot.  The January 2005 
neurological examination disclosed strength in the lower 
extremities to be 2/5.  The veteran was very unsteady in 
attempting to stand.  He required the use of canes on both 
sides when ambulating and could only ambulate approximately 
15 feet.  He was unsteady while ambulating and required 
someone at his side, in case he lost his balance.  The deep 
tendon reflexes were diminished at 1+, bilaterally.  There 
was decreased sensation in the feet.  

Conclusion

The evidence in this case reflects mild sciatic neuropathy.  
The deep tendon reflexes have been decreased and evaluated at 
1+ on the VA examinations of March 2003 and January 2005.  1+ 
would be a step down from the normal rating at 2, so 1+ 
indicates a mild decrease.  There is no competent medical 
evidence that the disability is more than mild.  There is a 
decrease in strength, but there is no report of organic 
changes, such as muscle loss.  Cf. 38 C.F.R. § 4.123.  A mild 
sciatic neuropathy warrants a 10 percent rating for each 
lower extremity.  38 C.F.R. § 4.124a, Codes 8520, 8620, 8720 
(2006).  

Ratings in Excess of 40 Percent for 
Varicose Veins of the Left and Right Lower Extremities

The current 40 percent rating for varicose veins contemplates 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  The next higher rating, 60 
percent, requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  The next and highest rating is 100 percent, 
which requires massive board-like edema with constant pain at 
rest.  38 C.F.R. Part 4, § 4.104, Code 7120 (2006).  

Review of the VA and private clinical records does not 
disclose findings which would approximate the criteria for a 
higher rating.  

The veteran was hospitalized for leg swelling and infected 
blisters in January 1999.  Examination disclosed weeping 
blistered areas in both lower extremities, the right worse 
than the left.  The skin over the lower leg was erythematous.  
There was trace to 1+ edema.  There was dependent rubor of 
the feet, bilaterally.  The dorsalis pedis pulse was trace, 
bilaterally.  The posterior tibial pulse was 1+ on the right 
and trace to 1+ on the left.  There were no foot lesions.  
The feet had decreased sensation, bilaterally.  The 
impression was cellulitis of the lower extremities, secondary 
to edema and lower extremity venostasis ulcers.  The veteran 
was admitted for treatment.  

Clinical notes from a private physician show the veteran was 
seen regularly.  In September 2001, the veteran's lower 
extremities were discolored with stasis dermatitis with 
arterial insufficiency.  In December 2001, the veteran had 
venous stasis with blisters on the right leg and was doing 
well.  1+ leg edema was noted in February 2002.  In April 
2002, the right leg had redness and leg blisters.  Later that 
month, 2+ leg edema was reported.  The edema was 1+ in May 
2002.  In July 2002, leg edema with blisters was reported.  
In August 2002, it was noted that swelling had decreased.  In 
March 2003, the veteran was noted to have right leg blisters 
secondary to stasis dermatitis.  In May 2003, there was 2+ 
edema with redness.  Later that month, the right thigh was 
still red, but looked better.  Swelling was noted.  In June 
2003, there were venous stasis ulcers healing well, but still 
moist with erythema.  In July 2003, there was venous stasis 
with blisters.  

On VA examination in April 2002, the veteran gave a history 
of cellulitis and infected blisters in his legs.  He had been 
hospitalized several times for recurrent cellulitis.  A home 
health service came every day to dress his varicose veins and 
cellulitis of the feet.  Examination revealed 3+ edema in the 
legs.  Varicose veins were noted.  There was marked 
pigmentation of the legs on both sides.  The veteran was not 
able to stand without help.  

The report of the March 2003 VA examination discloses +2 
pitting edema extending approximately 3 to 4 inches above the 
ankles, bilaterally.  Varicose veins were noted on the lower 
extremities, bilaterally.  There was marked bluish 
pigmentation of the lower legs from the mid-tibia down.  The 
veteran was not able to stand without help.  Dorsalis pedis 
pulses were 1+, bilaterally.  The examiner was unable to 
palpate posterior tibial pulses in either extremity.  There 
appeared to be healing blisters bilaterally on the lower 
legs, without any signs of overt infection.  The diagnosis 
was varicose veins of the lower extremities.  

When the veteran's feet were examined at the VA clinic, in 
April 2004, there were diminished dorsalis pedis and 
posterior tibial pulses, bilaterally.  Foot sensation was 
noted to be mildly impaired.   

On the January 2005 VA examination, the skin of the lower 
extremities displayed a purplish color from the mid-tibia 
down to tips of the toes of each foot.  The discoloration was 
said to be related to stasis pigmentation.  Numerous 
varicosities were noted.  They did not appear to be board 
like.  There were no open lesions in the skin of the lower 
extremities.  There were numerous scars from old healed 
lesions of the lower extremities and feet.  The dorsalis 
pedis pulse was 1+ and the examiner was unable to assess the 
posterior pedal pulse, bilaterally.  There was mild diffuse 
edema of the lower extremities extending to just above the 
ankles, bilaterally.  There was no edema of the knee or hip 
joints.  

Conclusion

The current 40 percent rating contemplates persistent edema, 
stasis pigmentation, and some intermittent ulceration.  These 
manifestations have been demonstrated in the medical reports 
and support the current 40 percent evaluation.  The next 
higher rating, 60 percent, requires in addition to persistent 
edema and stasis pigmentation, ulceration which is 
persistent.  Such persistent ulceration would indicate a 
significantly increased level of disability, over some 
occasional ulcers.  The record in this case clearly 
establishes that the veteran has not had actual ulceration 
for a few years.  It is clearly not persistent.  Thus, the 
criteria for a higher rating are not met.  The Board also 
notes that the competent medical evidence shows the veteran 
does not have  the  massive board-like edema required for a 
100 percent rating.  While the veteran may feel that his 
service-connected varicose veins are so disabling that they 
should be assigned higher evaluations, the findings of the 
trained medical professionals are significantly more 
probative in determining whether the disability meets the 
criteria for a higher rating.  Here, the private and VA 
medical findings establish by a preponderance of the evidence 
that the service-connected varicose veins of the left and 
right legs do not have manifestations which would approximate 
the criteria for a higher rating.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Other Criteria and Extraschedular Rating

For each issue decided herein, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2006) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, the Board finds that there has been no showing 
by the veteran that any of his service-connected disabilities 
has, by itself, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
notes that the RO has determined that the service-connected 
disabilities, all together, do interfere with the veteran's 
ability to pursue substantially gainful employment and has 
awarded a totally disability rating based on individual 
unemployability.  


ORDER

A disability rating in excess of 40 percent for degenerative 
joint disease of the lumbar spine is denied.  

An initial compensable disability rating of 10 percent, for 
peripheral neuropathy of the left lower extremity, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

An initial compensable disability rating of 10 percent, for 
peripheral neuropathy of the right lower extremity, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.  

A disability rating in excess of 40 percent for varicose 
veins, left lower extremity is denied.  

A disability rating in excess of 40 percent for varicose 
veins, right lower extremity is denied.  



REMAND

On the January 2005 VA examination, the examiner expressed 
the opinion that the veteran was housebound and concluded 
with the recommendation that an attendant be with the veteran 
in his home, but it is not clear whether this finding and 
recommendation are based on all of his disabilities or just 
his service-connected conditions.  The impact of the service-
connected disabilities needs to be clarified.  

Accordingly, the issue of entitlement to special monthly 
compensation for aid and attendance or at the housebound rate 
is REMANDED for the following action:

1.  The claims folder should be 
referred to the examiner who did the 
January 2005 VA examination.  He should 
be asked to prepare an addendum in 
which he expresses an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's service-connected 
disabilities, by themselves, without 
contribution from the non-service-
connected conditions, require the 
regular aid and attendance of another 
person, or render the veteran 
housebound.  The examiner should 
provide a complete explanation for his 
opinion.  If the examiner who did the 
January 2005 VA examination is not 
available or if he cannot respond 
without further examination, such 
examination should be scheduled.  For 
any such additional examination, the 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the request should 
be done.  The examiner should provide a 
complete explanation of his opinion as 
to whether it is at least as likely as 
not that the service-connected 
disabilities, by themselves, without 
contribution from the non-service-
connected conditions, require the 
regular aid and attendance of another 
person, or render the veteran 
housebound.  

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


